EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of August 4,
2010 (the “Effective Date”), by and between Travelzoo Inc., a Delaware
corporation (the “Company”) with principal corporate offices at 590 Madison
Avenue, 37th Floor, New York, NY 10022, and Shirley Tafoya, whose address is
currently XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX (“Employee”). The Company and Employee
are at certain times each referred to herein as a “Party”, and collectively
referred to herein as “the Parties.”
     WHEREAS, the Company and Employee are Parties to an Employment Agreement
dated May 8, 2001, and subsequent addenda, and the Parties desire to supersede
those prior agreements with this Agreement;
     WHEREAS, the Company desires to retain Employee as President, North
America, and Employee desires to perform such service for the Company, on the
terms and conditions as set forth herein;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
Parties as follows:
     1. Duties and Scope of Employment.
          (a) Position. Employee shall be employed as President, North America.
          (b) Duties. During the term of Employee’s employment with the Company,
Employee shall devote her full time, skill and attention to her duties and
responsibilities as the President, North America, which Employee shall perform
faithfully, diligently and competently, and Employee shall use her best efforts
to further the business of the Company. During the term of the Agreement,
Employee agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Company, except that this provision shall not be interpreted to
prohibit Employee from involvement in any charitable or community
activity/organization that she is currently involved in, or may become involved
in, and that does not materially interfere with her ability to perform her
duties under this Agreement. Employee shall be permitted, to the extent such
activities do not materially and adversely affect the ability of Employee to
fully perform her duties and responsibilities hereunder, to (i) manage
Employee’s personal, financial and legal affairs, (ii) serve on civic or
charitable boards or committees, and (iii) with the consent of the Company
(which consent shall not be unreasonably withheld), serve as a member of the
board of directors or as an advisor of any noncompeting business.
2. Term of Employment. Subject to the provisions of this Section 2, Employee and
the Company retain the right to terminate this Agreement at any time, for any
reason or no reason, and with or without Cause (as hereinafter defined), and
with or without notice. Nothing in this Agreement shall be deemed to alter the
at-will nature of Employee’s employment with the Company, and the at-will nature
of Executive’s employment shall not otherwise be modified except in a writing
signed by both Employee and the Chairman of the Board of Directors.
Notwithstanding the foregoing, the provisions of Section 5, 6 and 11 of the
Agreement shall survive, and continue in full force and effect, after any
termination or expiration of this Agreement, irrespective of the reason for the
termination or any claim that the termination was wrongful or illegal.
          (a) Termination by Company without Cause. If Employee is terminated by
the Company without Cause, Employee shall receive her Base Salary for a period
of twelve (12) months (“Severance Pay”) subject to 2(e) as a condition precedent
to payment of any Severance Pay.
          (b) Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, if Employee is terminated for “Cause” as defined
herein or dies at any time, Employee will receive only payment of her Base
Salary and benefits through the date of termination or death. For purposes of
this Agreement, “Cause” shall mean that the Employee has (i) continually failed
to perform her duties under this Agreement for a period of thirty (30) days
after written notice from the Company setting forth with particularity such
failure, (ii) committed an act of fraud upon the Company or breached her duty of
loyalty to the Company, (iii) committed a felony or a crime of dishonesty, fraud
or moral turpitude under the laws of the United States or any state thereof;
(iv) misappropriated any funds, property or rights of the Company; (v) violated
the Company’s policies regarding workplace conduct, discrimination, sexual
harassment, etc.; (vi) willfully failed or refused, following receipt of an

 



--------------------------------------------------------------------------------



 



explicit directive from the Company, to comply with the material terms of this
Agreement; or (vii) failed or refused to cooperate with the Company, or at the
Company’s request any governmental, regulatory or self-regulatory agency or
entity, in providing information with respect to any act or omission in
performing her duties as an employee of the Company, if such request is made
connection with any criminal or civil actions, administrative or regulatory
proceedings or investigations against or relating to the Company by any
governmental, regulatory or self-regulatory agency or entity.
          (c) Termination of Employee following a “Change of Control”. If a
Change of Control, as hereinafter defined, occurs, and Employee is not offered a
position of comparable pay and responsibilities within thirty (30) days of the
Change of Control in the same geographic area in which she worked immediately
prior to a Change of Control, and Employee resigns within sixty (60) days after
the Change in Control, Employee shall receive her Base Salary for a period of
twelve (12) months (“Severance Pay”), benefits, and pro rata performance bonus
pursuant to paragraph 3(b) earned through the date of termination, subject to
paragraph 2(e). For purposes of this Agreement, “Change of Control” means (i) a
merger, consolidation, reorganization or other transaction in which the Company
does not survive and in which securities possessing more than 50% of the total
combined voting power of the Company’s outstanding voting securities are
transferred or issued to a person or persons different from the persons holding
those securities immediately prior to such transaction, or (ii) the sale,
transfer or other disposition of all or substantially all of the Company’s
assets.
          (d) Employee Resignation. Employee understands that if she resigns
during the Term of this Agreement, she shall only receive the Base Salary and
benefits earned as of the date of termination.
          (e) Severance Pay Conditions. Employee shall be required to sign,
deliver and not revoke a General Release substantially in the form attached
hereto as Exhibit A as a condition precedent to payment of any Severance Pay
pursuant to any provision of paragraph 2 of this Agreement. Any Severance Pay
shall be paid periodically in accordance with normal Company payroll practices
and subject to the usual and applicable required withholdings and payroll taxes.
3. Compensation and Fringe Benefits.
          (a) Base Salary. Effective July 1, 2010, Employee will receive a
salary at the annualized rate of $530,000 (Five Hundred Thirty Thousand Dollar)
(the “Salary”) annualized, which shall be paid periodically in accordance with
normal Company payroll practices and subject to the usual and applicable
required withholdings. Employee understands and agrees that neither her job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of this Agreement.
          (b) Performance Bonus. Employee will be eligible to participate in a
quarterly Performance Bonus plan (“Performance Bonus”), under which Employee may
receive, in addition to her Salary, a bonus in an amount between zero and
$90,000 per calendar quarter. Employee must be employed by the Company through
the last day of the quarter in order to receive any Performance Bonus
attributable to such quarter with the following exceptions: the bonus for such
quarter shall be prorated only if the last calendar quarter is less than a full
quarter because Employee’s employment is terminated without Cause under Section
2(a) or terminated following a“Change of Control” under Section 2(c).
     The following schedule applies for calculating a bonus.

          Criteria   Amount  
North America revenue target for the quarter met AND there are no more than two
Significant Customers AND no Significant Customer accounts for 17% or more of
North America consolidated revenue quarter
  $ 30,000  
North America operating income target for the quarter met
  $ 30,000  
North America subscriber target for the quarter met
  $ 30,000  
Total max. Performance Bonus
  $ 90,000  

“Significant Customer” means, for any quarter, a customer that, together with
its affiliates, accounts for 10% (rounded to the nearest 1%) or more of the
Company’s worldwide consolidated revenue for the quarter.

 



--------------------------------------------------------------------------------



 



The Company’s Chief Executive Officer will determine if the criteria are met.
The Company shall notify Employee of any changes to the Performance Bonus in
writing.
Any bonus payments, if applicable, shall be made no more than 60 days of the end
of the calendar quarter, and will be subject to the usual and applicable
withholding and payroll taxes.
          (c) Discretionary Bonus. In addition to the Salary and any Performance
Bonus payable, Employee shall be eligible to be considered for a discretionary
CEO bonus (the “Discretionary Bonus”) in an amount between zero and $30,000 per
calendar quarter to be determined by the Chief Executive Officer in his sole and
absolute discretion. In exercising such discretion, the Chief Executive Officer
will take into consideration the Employee’s individual performance. If either
the first or the last calendar quarter of the term is less than a full quarter,
the bonus for such quarter shall be prorated.
          Any bonus payments, if applicable, shall be made no more than 60 days
of the end of the calendar quarter, and will be subject to the usual and
applicable withholding and payroll taxes.
          (d) Vacation and Holiday Pay. Employee shall receive five (5) weeks of
paid vacation per year, which accrues over the course of the year. In addition,
the Company provides eight (8) paid holidays each year, along with two (2)
“floating holidays” which can be used by Employee at any time.
          (e) Other Benefits. Employee will be entitled to participate in or
receive such benefits under the Company’s employee benefit plans and policies
and such other benefits which may be made available as in effect from time to
time and as are provided to similarly situated employees of the Company, subject
in each case to the generally applicable terms and conditions of the plans and
policies in question.
4. Expenses. The Company will pay or reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder in accordance
with the Company’s established policies.
5. Certain Covenants.
(a) Intellectual Property Rights.
     (i) Employee agrees that the Company will be the sole owner of any and all
of Employee’s “Discoveries” and “Work Product,” hereinafter defined, made during
the term of her employment with the Company, whether pursuant to this Agreement
or other duties performed on behalf of the Company. For purposes of this
Agreement, “Discoveries” means all inventions, discoveries, improvements, and
copyrightable works (including, without limitation, any information relating to
the Company’s software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, work-in-progress, or business trade secrets) made or
conceived or reduced to practice by Employee during the term of her employment
by the Company, whether or not potentially patentable or copyrightable in the
United States or elsewhere. For purposes of this Agreement, “Work Product” means
any and all work product relating to Discoveries.
     (ii) Employee shall promptly disclose to the Company all Discoveries and
Work Product. All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, “Tangible Embodiments”) of such Discoveries
or Work Product. All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.
     (iii) Employee hereby assigns and agrees to assign to the Company all of
her interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee’s identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee’s employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee’s agreement to assign to the Company any of her rights as set forth in
this Section 5(a)(iii) applies to

 



--------------------------------------------------------------------------------



 



all inventions other than an invention (a) in which no equipment, supplies,
facility or trade secret information of the Company was used (b) was developed
entirely upon Employee’s own time (c) does not relate to Company business or to
the Company’s actual or anticipated research or development and (d) does not
result from any work performed by Employee for the Company.
     (iv) At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company’s interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as her agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee’s signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in her behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by her; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
     (v) To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
“work made for hire” or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee’s other obligations to assign intellectual property rights under this
Agreement.
     (vi) The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee’s employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, her assignees
permitted under this Agreement, executors, administrators, and other
representatives.
(b) Exposure to Proprietary Information.
     (i) As used in this Agreement, “Proprietary Information” means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term “Proprietary Information” does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
     (ii) In recognition of the special nature of her employment under this
Agreement, including her special access to the Proprietary Information, and in
consideration of her employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
(c) Use of Proprietary Information; Restrictive Covenants.
     (i) Employee acknowledges that the Proprietary Information constitutes a
protectable business interest of the Company, and covenants and agrees that
during the term of her employment, whether under this Agreement or otherwise,
and after the termination of such employment, she will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of her duties for the Company.
     (ii) Employee will not, during the term of this Agreement, anywhere within
the United States (the “Restricted Territory”), directly or indirectly (whether
as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant, or otherwise):

 



--------------------------------------------------------------------------------



 



     1. perform services for, or engage in, any business or segment of a
business which generates its revenues primarily from the development,
publishing, or sale of online advertisements for travel companies (the
“Products”);
     2. perform services for, or engage in, any business or segment of a
business that operates a travel search engine (the “Products”)”;
     (iii) Employee will not, during the term of this Agreement or, for a period
of one year thereafter (the “Restricted Period”), anywhere within the Restricted
Territory, directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant, or
otherwise):
     1. except on behalf of the Company, solicit any person or entity who is, or
was at any time during the twelve-month period immediately prior to the
termination of Employee’s employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or
     2. solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, an employee of the Company.
(d) Scope/Severability. The Parties acknowledge that the business of the Company
is and will be national and international in scope and thus the covenants in
this Section 5 would be particularly ineffective if the covenants were to be
limited to a particular geographic area of the United States. If any court of
competent jurisdiction at any time deems the Restricted Period unreasonably
lengthy, or the Restricted Territory unreasonably extensive, or any of the
covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
(e) Return of Company Materials upon Termination. Employee acknowledges that all
records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into her possession by virtue of her
employment by the Company are and will remain the property of the Company. Upon
termination of her employment with the Company, Employee shall immediately
return to the Company all such items in her possession and all copies of such
items.
6. Equitable Remedies.
(a) Employee acknowledges and agrees that the agreements and covenants set forth
in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by her of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in
Section 11, the Company may apply to a court of competent jurisdiction, in
accordance with Section 11(c) of this Agreement, to obtain the provisional
equitable relief referenced in this Section 6.
(b) Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.
(c) In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the

 



--------------------------------------------------------------------------------



 



extent deemed necessary by the court to render them reasonable and enforceable,
and that the court enforce them to such extent.
7. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company. Any such successor of the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company. None of the rights of Employee to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent. Any attempted assignment, transfer, conveyance or other
disposition (other than as aforesaid) of any interest in the rights of Employee
to receive any form of compensation hereunder shall be null and void.
8. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if delivered personally,
one (1) day after mailing via Federal Express overnight or a similar overnight
delivery service, or three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors in interest at the addresses listed above, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid.
9. Severability.In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
10. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee’s employment relationship with
the Company.
11. Resolution of Disputes Regarding Employment.
(a) The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, or to any
aspect of the employer/employee relationship or the termination of that
relationship, to mediation. The Parties shall mutually select the mediator and
shall equally pay for the costs of the mediator.
(b) If and only if a mediation is unsuccessful, and the dispute or controversy
is not resolved within 30 days after a mediation, either party may submit the
matter to binding arbitration, to the extent permitted by law, to be held in or
near San Jose, California in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The Company agrees to pay all costs of the arbitrator
and the arbitration. The arbitrator may grant injunctions or other relief in
such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such arbitration attorneys’
fees and costs incurred in connection therewith, except for those the Company
shall bear, as set forth above.
(c) The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. The Parties hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California for any action or proceeding arising
from or relating to this Agreement and/or relating to any arbitration in which
the Parties are participants.
(d) The Parties have read and understand Section 11, which discusses
arbitration. The Parties understand that by signing this agreement, the Parties
agree to submit any future claims arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of the Parties’ right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
(i) Any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or

 



--------------------------------------------------------------------------------



 



intentional interference with contract or prospective economic advantage;
misappropriation of Proprietary Information or other breaches covenants set
forth in Section 5, and defamation;
(ii) Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;
(iii) Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination.
(e) The Parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator.
12. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Employee and the Company.
13. Governing Law. This Agreement shall be governed by the laws of the State of
California.
14. Acknowledgment. Employee acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.

            COMPANY:

TRAVELZOO INC.
      By:          
Title:

        Date: 

   

            EMPLOYEE:
              Shirley Tafoya
      Date: 

 

 